DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
Claims 8, 12-15, 19 and 21 have been canceled, and claims 1-7, 9-11, 16-18, 20 and 22 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a new matter rejection.
(1) The instant amendment discloses that the treating the fibroblast cells with only interleukin-6 (IL-6) in a serum-free medium (SFM). This limitation does not get sufficient support from the originally filed application. The limitation discloses that there is only IL-6 in a serum-free medium, however, this exclusionary limitation does not have support from the instant specification.
M.P.E.P. §2173.05(i) states that any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of 
(2) The instant amendment introduces a step of freezing the IL-6 treated fibroblast cells obtained in step (b) in a freezing medium and subsequently thawing the frozen fibroblast cells, and repeating the freezing/thawing step 2 to 5 time before growing the thawed fibroblast cells until the formation of cellular floating aggregates.
This step is construed such that the total cycles of the freeze/thaw are 3-6 times. The specification of the originally filed application only discloses the freeze/thaw cycles up to 5 times (i.e. 1-5, preferably 2-3 cycles of freezing/thawing the cells (para. 11 of the PGPub). Since the initial freeze/thaw cycle followed by 2-5 times repeating the cycle, the total cycles would be 3-6 times, which is no disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-11, 16-18, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
only interleukin-6 in a serum-free medium. It is not clear how only IL-6 is present in a serum-free medium. The serum-free medium is defined to have up to 1% of serum, and the medium is not exclusive to IL-6 and according to claim 5, there are other ingredients supplemented to the serum-free medium. Clarification is required. 
For search purpose, the limitation is interpreted as a serum-free medium comprising IL-6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4, 6-7, 9-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (supra) in view of Brady et al. (IDS ref.), Stoyanova et al. (2015, Biotechnology & Biotechnological Equipment), and Rungarunlert et al. (2009, World J. Stem Cells).
Kim et al. teach a method of generating human induced pluripotent stem cells and differentiated into derivatives of all three embryonic germ layers both in vitro and in teratomas (see Abstract; p.2, 2nd and 3rd full paras.; p.3, 2nd full para.).
Kim et al. teach the method utilizes extracts of HEK293 cells expressing Oct4, Sox2, Klf2 and c-Myc, and HNF (human newborn fibroblast) were treated with the extracts (p.2). Kim et al. teach that the induction of induced pluripotent stem cells is carried out in a medium supplemented with knock-out serum replacement (i.e. serum-free medium) (p.2 of Supplemental Data). Kim et al. teach that fibroblasts are cultured in a medium supplemented with 15% FBS (p.1 of Supplemental Data). Kim et al. teach picking and passaging of iPSC colonies (p.2 of Supplemental Data).
Kim et al. do not teach treating fibroblasts with a serum-free medium containing IL-6.

It would have been obvious to a person skilled in the art to use IL-6 at 10 ng/ml as taught by Brady et al. replacing c-Myc produced by expression in HEK293 cells in the method of Kim et al. with a reasonable expectation of success.
Regarding the step (b) of growing the IL-6 treated fibroblasts in the FGM with serum again and the step (c) of freezing/thawing cycles, Kim et al. in view of Brady et al. do not teach the limitation. However, one skilled in the art would use the fibroblast culture medium after the induction because until the formation of induced pluripotent stem cells, the treated cells are fibroblasts and the culture of the fibroblasts require a fibroblast growth medium. For example, Stoyanova et al. teach a method of generating iPSCs from fibroblasts and after reprogramming the fibroblasts, the cells are cultured in fibroblasts media and then changed to ESC medium (p.943). Thus, it would have been obvious to a person skilled in the art to grow fibroblasts treated with IL-6 in the fibroblast growth medium prior to switch to ESC medium (or human ES media 3 of Kim et al.) with a reasonable expectation of success.
Furthermore, it is extremely well known in the art that cells are cryopreserved at any stage of culturing. Still further, the instant specification discloses that between freezing and thawing cycles, cells can be grown to confluency (para. 37 of PGPub). Thus, it would have been obvious to a person skilled in the art to cryopreserve the IL-6 treated fibroblasts for the later use with several freeze/thaw cycles with a reasonable expectation of success. 

However, EB formation of iPSCs in a suspension culture is known according to Kim et al. (p.3, 2nd full para.). It is also known in the art that cell aggregates such as EBs from ESC or iPSC formed on a low-attachment/low adhesion plate spontaneously float in the medium according to Rungarunlert et al. (see entire document). Thus, it would have been obvious to a person skilled in the art to grow the induced cells to form iPSC colonies under the condition of suspension culture using a low attachment plate to obtain floating aggregates of iPSCs in the method of Kim et al. in view of Brady et al. with a reasonable expectation of success. 
Regarding the limitation directed to the method not involving an ectopic expression of genes KLF4, Oct3/4, Sox2 and c-Myc, Kim et al. teach that the reprogramming proteins including Oct4, Sox2, Klf4 and c-Myc are directly delivered into fibroblasts rather than an ectopic expression of these genes using viral transduction (see p.1-2). In combination with the teaching of Brady et al., one skilled in the art would replace the c-Myc protein with IL-6 in the method of Kim et al. Thus, the combined teachings of Kim et al. in view of Brady et al. do not involve an ectopic expression of genes KLF4, Oct3/4, Sox2 and c-Myc.
Regarding claim 6, Brady et al. do not particularly teach the IL-6 being human. However, it would have been obvious to a person skilled in the art to use human IL-6 for the method of Kim et al. in view of Brady et al. with a reasonable expectation of success 
Regarding claim 9, the limitation is directed to the results or properties of the iPSCs produced by the claimed method. Since the method of the combined teachings of Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. is substantially similar, if not identical, the iPSCs produced by the combined teachings are expected to possess the same properties as the claimed cells. Thus, it is submitted that the teachings of Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. would meet the limitation of claim 9.
Regarding claim 10, Kim et al. teach picking and passaging the iPSC colonies (p.2 of Supplemental Data: “Cell Culture”), and this would meet the limitation of claim 10.
Regarding claims 18 and 20, Kim et al. do not use a vector for ectopic expression of genes in the fibroblasts or any other interleukin than IL-6, vitamin C or transfection of microRNA.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. as applied to claims 1-4, 6-7, 9-11, 18 and 20 above, and further in view of Yao et al. (2017, Reprod. Med. Biol.), Kang et al. (US 2008/0286243) and Antibiotic-Antimycotic (2016, ThermoFisher Scientific: downloaded from .
Regarding the specific ingredients of FGM and SFM of claim 5, Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. do not teach the limitation.
However, it is extremely well known in the art that M199 and F12 are among commonly used basal media for animal cell culture according to Yao et al. (see Table 2), and Yao et al. teach M199 and F12 are intended for serum-free culture (p.108, 2nd col., “Selection of a Basal Medium”). Thus, one skilled in the art would recognize that the serum-free medium (serum-replacement) used in Kim et al. would be alternatively replaced with other suitable medium including M199 and/or F12 since these two media are intended for serum-free culture. While Yao et al. do not teach the mixture of M199 and F12, F12 is commonly used as a supplement to DMEM as DMEM/F-12 which is also known for serum-free culture (p.109, 1st col.; Table 5). Furthermore, it is known in the art that M199:F12 mixture at 1:1 according to Kang et al. (para. 28-30). Therefore, it would have been obvious to a person skilled in the art to try M199:F12 mixture for the method of Kim et al. with a reasonable expectation of success. 
It is also noted that M199:F12 mixture taught by Kang et al. is used as serum-containing medium in step (b), and then serum-free medium in step (c). Thus, it would have been obvious to a person skilled in the art to use M199:F12 medium for serum containing medium for culturing fibroblasts in the method of Kim et al. 
Regarding the antibiotic-antimycotic solution (i.e. penicillin, streptomycin, and amphotericin B) and their volume in the medium, the agents and their concentrations 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. as applied to claims 1-4, 6-7, 9-11, 18 and 20 above, and further in view of Luo et al. (US 2015/0232810).
Regarding claims 16-17, Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. do not teach the limitation.
Luo et al. teach that iPSCs and differentiated progeny cells produced from the iPS cells are utilized in cell therapy to replace damaged tissue (paras. 20, 131). Luo et al. teach that iPSCs cells are induced to produce desired differentiated cells including stem cells or precursor cells such as nerve cells, myocardial cells, blood cells or insulin-producing cells) (para. 205). Luo et al. teach that administration of differentiated progenitor cells (paras. 207-208).
It would have been obvious to a person skilled in the art to administer the differentiated cells of iPSCs generated by the method of Kim et al. in view of Brady et al. in further view of Stoyanova et al. and Rungarunlert et al. for cell therapy as taught by Luo et al. with a reasonable expectation of success.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The 112 rejection – New Rejection
It is understood that applicant attempted to obviate the claim rejection by limiting the treatment is carried out using only IL-6 in a serum-free medium. However, the instant specification does not provide support for “only IL-6 in a serum-free medium”, and thus, the new amendment necessitated a new matter rejection. 
Applicant is advised to amend the limitation directed to the serum-free medium by incorporating the limitation of claim 5 in order to limit the treatment step with IL-6 excluding other agents than IL-6.  For example, “treating the fibroblast cells with IL-6 in a serum-free medium consisting of a 1:1 mixture (v/v) of M199 medium and F12 medium, IL-6, 0.2% (v/v) fetal bovine serum, 0.1%-2% (v/v) antibiotic-antimycotic solution containing 10000 units/ml penicillin, 10000 g/ml streptomycin and 25 g/ml amphotericin B”.
However, applicant is informed that this does not necessarily exclude the usage of other agents as taught by Kim et al. because the claims utilize a transitional phrase of “comprising”.
The 103 rejection
Regarding the 103 rejection, applicant asserted that the combined teachings of the cited references do not teach the steps of treating the fibroblast cells with only IL-6 
The Examiner respectfully disagrees with the applicant’s arguments. It is noted that the claims as amended are interpreted the same way as previously that the use of other protein factors than IL-6 in the culture medium for reprogramming the cells. The instant amendment is not sufficient enough to limit the claimed method exclusively use IL-6 for reprogramming without additional protein factors while it excludes ectopic expression of the genes.
Contrary to the applicant’s allegation, the instant claims do not particularly disclose that the freeze/thawing cycles is required or critical for reprogram the fibroblast cells. The specification does not provide clear evidence that freeze/thawing cycles is necessary step for reprogramming either. Even if the step is required for reprogramming the fibroblasts, the claim rejection is not based on the rationale of the freeze/thawing cycles for reprogramming because the treating with IL-6 along with other reprogramming proteins including Oct4, Sox2, and Klf4 would reprogram the cells as taught by Kim et al. and the step of freeze/thawing is considered a means for propagating/expansion and storage of the cells for later use. It is submitted that the cryopreservation for later use as in the claim rejection would not require any reprogramming as alleged. 
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argued that one skilled in the art would understand that the ectopic expression of the genes includes not only the introduction of a plasmid, which expresses the corresponding cDNAs of the proteins, but also the direct introduction of the proteins into cells that do not usually express such proteins (p.7, 2nd par. of the remarks). The Examiner respectfully disagrees with the applicant’s allegation. The term “ectopic expression of gene” is clearly indicated as an introduction of exogenous genes to be expressed into a cell, not the protein, which is already expressed in other system/cells and does not involve any gene expression.
Applicant stated that even if one skilled in the art is to use IL-6 to replace c-Myc in the method of Kim et al., the skilled artisan would directly deliver Oct4, Klf4, Sox2 and IL-6 proteins into fibroblasts, which still fails to arrive at the claimed method, where IL-6 is present in the serum-free medium to treat the fibroblast cells. It is not understood how applicant interpret the “direct delivery” of IL-6 into fibroblasts but it appears that applicant considers “direct delivery” is different from addition those proteins in a culture medium. Kim et al. clearly teach that protein transduction (i.e. direct delivery of proteins) is carried out by HNF cells incubated with the 4 protein factors for 8 hrs per week up to 6 weeks with ES media1 (supplemental data of Kim et al. under “Retroviral infection, protein transduction and hiPS generation” at p.13 of 27). Thus, the “direct delivery” of protein factors was carried out by adding the protein factors in a culture medium.

Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious.
 
Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAEYOON KIM/Primary Examiner, Art Unit 1632